DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroyanagi 20170331455 of record.
1.	Kuroyanagi discloses a multiplexer (Figs. 1-5, etc.; [0038]) comprising: 
a first substrate (10) having a first surface (70); 
a second substrate (20) having a second surface (72) that overlaps with the first surface with an air gap (26) interposed between the first surface and the second surface in a plan view; 
a first filter (60; 12; Fig. 3) disposed on the first surface, the first filter including one or more first series resonators (S11, S12) connected in series with a first series path (24) from a common terminal (Fig. 3 item Pa1; Fig. 5 item Ant) to a first terminal (Pt1), and one or more first parallel resonators (P11, P12) each having a first end coupled to the first series path and a second end coupled to a ground; and 
a second filter (62; 22; Fig. 4) disposed on the second surface, the second filter including one or more second series resonators (S21-S24) connected in series with a second series path (27) from the common terminal (Pa2; Ant) to a second terminal (Pr2), and one or more second parallel resonators (P21-P23) each having a first end coupled to the second series path and a second end coupled to a ground, 
each of the one or more second series resonators and the one or more second parallel resonators including a piezoelectric film (Fig. 2B item 24), a first electrode (23) that is interposed between the piezoelectric film and the second substrate, and a second electrode (25) that is interposed between the piezoelectric film and the air gap and forms a resonance region where the second electrode overlaps with the first electrode with at least a part of the piezoelectric film interposed between the first electrode and the second electrode in a plan view, 
in at least one second parallel resonator of the one or more second parallel resonators, one of the first and second electrodes being coupled to the second series path and another of the first and second electrodes being coupled to the ground (inherent for one of the electrodes to the path and another to the ground for the parallel resonator; Fig. 4), at least a part of the resonance region overlapping with at least a part of the first series path in a plan view (Figs. 3, 4 when superimpose on each other appear to show P22 overlap a part of the first series path 24, shown as scaled); 
wherein among the one or more second series resonators and the one or more second parallel resonators, one or more resonators that is closer to the second terminal, in terms of electrical connection (S24 of all the resonators is closest to Pr2), than a second parallel resonator that is closest to the second terminal among the at least one second parallel resonator (P22, P23 of the second parallel resonators is closest to Pr2), and none of the one or more resonator overlap with the first series path in a plan view (Figs. 3, 4, S24 does not overlap the first series path, shown as scaled).
	Kuroyanagi does not explicitly disclose in at least one second parallel resonator of the one or more second parallel resonators, the first electrode being coupled to the second series path, the second electrode being coupled to the ground; and when if the figures are not considered to be shown as scaled for anticipation, at least a part of the resonance region overlapping with at least a part of the first series path in a plan view, and none of the one or more resonator overlap with the first series path in a plan view. 
	However, it is well known and art recognized in the art that for a thin film resonator in parallel path connection there exist only two possible connections for the electrodes, namely “the first electrode to the signal path and the second electrode to the ground” or “the second electrode to the signal path and the first electrode to the ground” as well known and art recognized in the art; and that the positions or alignment of the elements (resonators, wiring lines, etc.) of the multiplexer are design parameters to obtain desired filter/device behavior/characteristic such as minimizing space/noise; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the first electrode to the second series path and the second electrode to the ground due to the limited possible connections; that the parallel resonator with at least a part of the resonance region overlapping a part of the first series path and none of the one or more resonators overlap the first series path in a plan view as positions and alignment are design parameters to obtain desired filter/device behavior/characteristic such as minimizing space/noise.
2.	Kuroyanagi discloses when considered shown as scaled, at least a part of a first electrode extracted from the resonance region in the at least one second parallel resonator and at least a part of a second electrode extracted from the resonance region in the at least one second parallel resonator overlap with at least a part of the first series path in a plan view (Figs. 3, 4, P22, P23) or if not considered as scaled, the first and second electrodes overlap with the first series path as a consequence of the obviousness of the positions and/or alignment as design parameters for desired filter/device behavior/characteristic such as minimizing space/noise as discussed above in claim 1.
3.	Kuroyanagi discloses when considered shown as scaled, in the at least one second parallel resonator, at least a part of the resonance region overlaps with at least a part of at least one first series resonator of the one or more first series resonators in a plan view (Figs. 3, 4, P23 overlaps S11), or if not considered as scaled, the resonance region overlaps with the first series resonator as a consequence of the obviousness of the positions and/or alignment as design parameters for desired filter/device behavior/characteristic such as minimizing space/noise as similarly discussed in claim 1 above.
4.	Kuroyanagi discloses the one or more second parallel resonators are a plurality of second parallel resonators (P21-P23), and the at least one second parallel resonator includes a second parallel resonator other than a second parallel resonator that is closest to the common terminal in terms of electrical connection among the plurality of second parallel resonators (P21 is closest to Pa2, P22 is further, P23 is furthest).
6.	Kuroyanagi discloses a wiring line (37) connecting the at least one second parallel resonator (e.g. P22) to a second series resonator (e.g. S22) that is closest to the at least one second parallel resonator in terms of electrical connection includes a connection wiring line (wiring between P22 and S22) that electrically connects the resonators, but does not explicitly disclose the connection wiring line connects a first electrode extracted from the resonance region in the at least one second parallel resonator to a second electrode extracted from the resonance region in a second series resonator that is closest to the at least one second parallel resonator in terms of electrical connection.
	However, the connection wiring line is either connects to the first electrode or the second electrode as the possible connections as well known and art recognized in the art; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the connection wiring line connects a first electrode extracted from the resonance region in the at least one second parallel resonator to a second electrode extracted from the resonance region in a second series resonator that is closest to the at least one second parallel resonator in terms of electrical connection due to the limited possible connections.
7.	Kuroyanagi discloses a multiplexer (Figs. 1-5, etc.; [0038]) comprising: 
a first substrate (10) having a first surface (70); 
a second substrate (20) having a second surface (72) that overlaps with the first surface with an air gap (26) interposed between the first surface and the second surface in a plan view; 
a first filter (60; 12; Fig. 3) disposed on the first surface, the first filter including one or more first series resonators (S11, S12) connected in series with a first series path (24) from a common terminal (Pa1; Ant) to a first terminal (Pt1), and one or more first parallel resonators (P11, P12) each having a first end coupled to the first series path and a second end coupled to a ground; and 
a second filter (62; 22; Fig. 4) disposed on the second surface, the second filter including one or more second series resonators (S21-S24) connected in series with a second series path (27) from the common terminal (Pa2; Ant) to a second terminal (Pr2), and one or more second parallel resonators (P21-P24) each having a first end coupled to the second series path and a second end coupled to a ground, 
each of the one or more second series resonators and the one or more second parallel resonators including a piezoelectric film (Fig. 2B item 24), a first electrode (23) interposed between the piezoelectric film and the second substrate, and a second electrode (25) that is interposed between the piezoelectric film and the air gap and forms a resonance region where the second electrode overlaps with the first electrode with at least a part of the piezoelectric film interposed between the first electrode and the second electrode in a plan view, 
in at least one second series resonator of the one or more second series resonators, one of the first and second electrodes being coupled to the second terminal and another of the first and second electrodes being coupled to the common terminal (inherent for one of the electrodes to the second terminal and another to the common terminal for the series resonator, Fig. 4), at least a part of the resonance region overlapping with at least a part of the first series path in a plan view (Figs. 3, 4 when superimpose on each other appear to show S21, S22 overlap a part of the first series path 24, shown as scaled); 
wherein among the one or more second series resonators and the one or more second parallel resonators, one or more resonators that is closer to the second terminal, in terms of electrical connection (S24 of all the resonators is closest to Pr2), than a second series resonator that is closest to the second terminal in terms of electrical connection among the at least one second series resonator (S22 of the second series resonators is closest to Pr2) does not overlap with the first series path in a plan view (Figs. 3, 4, S24 does not overlap the first series path, shown as scaled).
	Kuroyanagi does not explicitly discloses in at least one second series resonator of the one or more second series resonators, the first electrode being coupled to the second terminal, the second electrode being coupled to the common terminal; and when if the figures are not considered to be shown as scaled for anticipation, at least a part of the resonance region overlapping with at least a part of the first series path in a plan view and none of the one or more resonators overlap with the first series path in a plan view.
	However, it is well known and art recognized in the art that for a thin film resonator in series path connection there exist only two possible connections for the electrodes, namely “the first electrode to the second terminal and the second electrode to the common terminal” or “the second electrode to the second terminal and the first electrode to the common terminal” as well known and art recognized in the art; and that the positions or alignment of the elements (resonators, wiring lines, etc.) of the multiplexer are design parameters to obtain desired filter/device behavior/characteristic such as minimizing space/noise; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the first electrode being coupled to the second terminal, the second electrode being coupled to the common terminal due to the limited possible connections; that at least a part of the resonance region overlapping with at least a part of the first series path and none of the one or more resonator overlap the first series path in a plan view as positions and alignment are design parameters to obtain desired filter/device behavior/characteristic such as minimizing space/noise.
8.	Kuroyanagi discloses when considered shown as scaled, at least a part of a first electrode extracted from the resonance region in the at least one second series resonator and at least a part of a second electrode extracted from the resonance region in the at least one second series resonator overlap with at least a part of the first series path in a plan view (Figs. 3, 4, S21, S22) or if not considered as scaled, the first and second electrodes overlap with the first series path as a consequence of the obviousness of the positions and/or alignment as design parameters for desired filter/device behavior/characteristic such as minimizing space/noise as discussed above in claim 7.
9. 	Kuroyanagi discloses when considered shown as scaled, in the at least one second series resonator, at least a part of the resonance region overlaps with at least a part of at least one first series resonator of the one or more first series resonators in a plan view (Figs. 3, 4, S21, S22 overlaps S11, S12); or if not considered as scaled, the resonance region overlaps with the first series resonator as a consequence of the obviousness of the positions and/or alignment as design parameters for desired filter/device behavior/characteristic such as minimizing space/noise as similarly discussed in claim 7 above.
10. 	Kuroyanagi discloses the one or more second series resonators are a plurality of second series resonators (S21-S24), and the at least one second series resonator is a second series resonator other than a second series resonator that is closest to the common terminal in terms of electrical connection among the plurality of second series resonators (S21 is closest to Pa1, S22 is further, etc.).
12.	Kuroyanagi discloses the one or more second series resonators are a plurality of second series resonators (S21-S24), a wiring line (37) connecting the at least one second series resonator (e.g. S22) to a second series resonator (e.g. S23) that is closest to the at least one second series resonator in terms of electrical connection includes a connection wiring line (wiring between S22 and S23) that electrically connects the resonators; but does not explicitly disclose one of a first electrode and a second electrode that are extracted from the resonance region in the at least one second series resonator to the other of a first electrode and a second electrode that are extracted from the resonance region in a second series resonator that is closest to the at least one second series resonator in terms of electrical connection.
However, the connection wiring line is either connects to the first electrode or the second electrode as the possible connections as well known and art recognized in the art; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the connection wiring line connects one of a first electrode and a second electrode that are extracted from the resonance region in the at least one second series resonator to the other of a first electrode and a second electrode that are extracted from the resonance region in a second series resonator that is closest to the at least one second series resonator in terms of electrical connection due to the limited possible connections.
13.	Kuroyanagi discloses when considered shown as scaled, the one or more second series resonators and the one or more second parallel resonators include a resonator that does not overlap with the first series path in a plan view (S24 does not overlap the first series path) or if not considered as scaled, a resonator does not overlaps with the first series path also as a consequence of the obviousness of the positions and/or alignment as design parameters for desired filter/device behavior/characteristic such as minimizing space/noise as similarly discussed in claim 1 above.
14.	Kuroyanagi discloses a passband of the first filter does not overlap with a passband of the second filter ([0055]).
15.	Kuroyanagi does not disclose the one or more resonators include at least one of the one or more series resonators and at least one of the one or more second parallel resonators.  However, the positions and/or alignment of the elements (resonators, wiring lines, etc.) of the multiplexer are design parameters for obtaining desired filter/device behavior/characteristics such as minimizing space/noise; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the one or more resonators include at least one or more second series resonators and at least one of the one or more second parallel resonators (e.g. S24, P23) as positions and alignment are design parameters to obtain desired filter/device behavior/characteristic such as minimizing space/noise.
16.	Kuroyanagi does not disclose the one or more resonators include at least one of the one or more series resonators and at least one of the one or more second parallel resonators.  However, the positions and/or alignment of the elements (resonators, wiring lines, etc.) of the multiplexer are design parameters for obtaining desired filter/device behavior/characteristics such as minimizing space/noise; thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the one or more resonators include at least one or more second series resonators and at least one of the one or more second parallel resonators (e.g. S24, P23) as positions and alignment are design parameters to obtain desired filter/device behavior/characteristic such as minimizing space/noise.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Claim 1
Applicant argues for claim 1 that Kuroyanagi fails to teach or suggest: 
“in at least one second parallel resonator of the one or more second parallel resonators, the first electrode being coupled to the second series path, the second electrode being coupled to the ground, at least a part of the resonance region overlapping with at least a part of the first series path in a plan view."  Therefore, the isolation characteristics between a first terminal and a second terminal can be reduced. (Page 8 of the Remark).

The Examiner disagrees.  It is clearly shown in Figs. 3 and 4 of Kuroyanagi, at least one second resonator (P22) overlap the first series path (e.g. Pt1 to S12) when the figures are considered to be shown as scale for anticipation.  
While Kuroyanagi is silent on which electrodes of the resonator are respectively connected to the second series path and to the ground, there can only be two well-known possible connection choices, namely “first electrode to series path and second electrode to ground” or “first electrode to ground and second electrode to signal path”.  Therefore, at the time of the filing, it is obvious to one of ordinary skill in the art to pick one of the choice that would resulted in the claimed structure as a result of realizing the device.
Furthermore, “the isolation characteristics" is not being claimed and it is a result of having one of the two well-known possible connection choices.

Claim 7
Applicant argues for claim 7 that Kuroyanagi fails to teach or suggest: 
In Kuroyanagi, the series resonator S22 is closest to the receive pad Pr2 in terms of electrical connection among the series resonators S21 and S22 (of which at least a part of the resonance region overlaps with at least a part of the first series path in a plan view). The parallel resonator P23 (that is closer to the receive pad Pr2 in terms of electrical connection than the series resonator S22) overlaps with the first series path in a plan view (see lines 15-16, page 3 of the OA referring to Figs. 3, 4). Thus, Kuroyanagi does NOT disclose or suggest that "none of the one or more resonators overlap with the first series path in a plan view".

	The Examiner disagrees.  For claim 7, the one or more resonators (S24) are closer to the second terminal (Pr2) in terms of electrical connection, than a second series resonator (S22) that is closest to the second terminal in terms of electrical connection among the at least one second series resonator (i.e. ones that overlap the first series path).  None of the one or more resonator (S24) overlap with the first series path in a plan view.

New Claims
	As discussed in the rejections, the positions and alignment of the elements (resonators, wiring lines, etc.) are design parameters to obtain desired filter/device behavior/characteristic such as minimizing space/noise.  Therefore positions and alignment of the one or more resonators can be designed to not overlap the first series path (e.g. S24 and P23 be deigned as claimed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843